3/19/2015                                                                      TDCJ Offender Details


        Texas Department of Criminal Justice
                                                                                                       TDCJ Home     V5^H Hew OffenderSearch




   Offender Information Details
     Return to Search list




   SID Number:                                                            02007762 ,

   TDCJ Number:                                                           01419642

   Name:                                                                  HAYNES.JOHNNY B

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1956-08-16

   Maximum Sentence Date:                                                 2026-03-01

   Current Facility:                                                       HOSPITAL-GALV

   Projected Release Date:                                                2026-03-01

   Parole Eligibility Date:                                               2016-02-29

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:                                                                                                            -




        Offense                   n„                        Sontence             ~       .     Case        Sentence (YY-MWI-
         rv *                     Offense                     _. ,               County        ,.                „-,;
         Date                                                 Date                      •J      No.              DD)
                             AGG SEX ASSLT
       1991-12-15                                             1996-06-20          HARRIS      651653               5-00-00
                                 CHILD

       2005-12-06              SEXUALAS LT                   2007-02-05           HARRIS      1059390              20-00-00

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=02007762                                                            1/2
3/19/2015                                                                      TDCJ Offender Details




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offerxter.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=02007762                          2/2